Citation Nr: 1242544	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  06-25 195A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to higher ratings for postoperative residuals of a bilateral lumbosacral microdiscectomy, initially rated as 10-percent disabling from May 5, 2004; temporarily rated as 100-percent disabling (under 38 C.F.R. § 4.30) from April 6, 2005 to September 30, 2005; rated as 40-percent disabling from October 1, 2005 to September 10, 2009; again temporarily rated as 100-percent disabling (under 38 C.F.R. § 4.30) from September 11, 2009 to October 31, 2009; again rated as 40-percent disabling from November 1, 2009 to April 19, 2010; again temporarily rated as 100-percent disabling (under 38 C.F.R. § 4.30) from April 20, 2010 to May 31, 2010; and, finally, again rated as 40 percent disabling as of June 1, 2010.

2.  Entitlement to service connection for folliculitis of the scalp.

3.  Entitlement to service connection for a right shoulder disorder.

4.  Entitlement to service connection for a left shoulder disorder.



REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1995 to May 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from October 2004, May 2005, July 2005, January 2006, May 2006, and July 2012 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In that initial October 2004 decision, the RO granted service connection for postoperative residuals of a bilateral lumbosacral microdiscectomy at L5-S1 and assigned an initial 10 percent rating for this disability retroactively effective from May 5, 2004, the day after the Veteran's military service had ended when he had returned to life as a civilian.  In October 2004 and January 2005, however, he submitted statements expressing his disagreement with that initial 10 percent rating.  After apparent review of this evidence, the RO continued his 10 percent rating in the April 2005 rating decision.  But based on subsequent surgery and need to convalesce, the RO assigned a temporary 100 percent rating under 38 C.F.R. § 4.30 through July 31, 2005.  The temporary 100 percent rating was then further extended until September 30, 2005 in a July 2005 rating decision, after which the prior 10 percent rating was reinstated effective October 1, 2005.  In the January 2006 rating decision, the RO increased the disability rating to 40-percent effective October 1, 2005.  The latter two temporary 100 percent ratings were assigned by the RO in the July 2012 rating decision.

To this point, the Veteran's claim concerning the rating assignments for his service-connected lumbosacral spine disability has been framed as two separate claims:  a claim for an effective date earlier than October 1, 2005 for the 40 percent disability rating, assigned in the January 2006 rating decision, and a claim for a higher disability rating than the currently assigned 40 percent rating.  However, because the Board recognizes that his appeal with his rating assignments was initiated by filing a timely notice of disagreement (NOD) in October 2004, following that initial October 2004 rating decision, the Board has consequently recharacterized his claim to include a higher rating than the initial 10 percent rating that was first assigned when service connection was granted, effective May 5, 2004.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.201 (2012); see also AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (applicable law mandates that it generally will be presumed that the maximum benefit allowed by law and regulation is being sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded; if the Veteran is satisfied or content with a lesser rating, albeit higher than he originally received, there must be express confirmation of this).  He since has been issued a statement of the case (SOC) in response to his disagreement with his rating assignments in August 2006, and he thereafter completed the steps necessary to perfect his appeal of this claim to the Board by also, in response to the SOC, filing a timely substantive appeal (on VA Form 9), also in August 2006.  Therefore his appeal has remained active and pending since the filing of his initial NOD in October 2004.

Concerning his service connection claims for folliculitis of the scalp and a left shoulder disorder, these claims were initially denied in the October 2004 rating decision.  And although there was no submission or communication from him during the next year that may be construed as a notice of disagreement (NOD) with the denial of these claims, VA treatment records dated in November 2004 (pertaining to a VA dermatology consultation for his folliculitis) and September 2005 (pertaining to a VA orthopedic consultation for his left shoulder), so both within one year of him receiving notification of that October 2004 rating decision, reflect ongoing complaints and treatment for his claimed folliculitis and left shoulder disorder.  These records, since generated and maintained by VA, were constructively in the file, even if not physically so.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, they were of record within the year succeeding that October 2004 decision and are new and material evidence concerning this claim, in turn precluding that decision from becoming final and binding on him with respect to these claims.  See 38 C.F.R. 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

His right shoulder disorder claim on appeal was first considered and denied in the May 2006 rating decision.  He was issued an SOC with respect to his three service connection claims in August 2006 and perfected his appeal with respect to these claims by filing a timely VA Form 9 also in August 2006.

The record contains significant evidence, including lay statements and VA treatment records relevant to the Veteran's right and left shoulder claims, which was submitted after the issuance of the August 2006 SOC, and initial review of this evidence by the RO, as the Agency of Original Jurisdiction (AOJ), has not been waived.  See 38 C.F.R. § 20.1304 (2012).  However, in light of the Board's favorable disposition of his claim for a left shoulder disorder, he is not prejudiced by the Board's review of this new evidence in the first instance as it pertains to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Because however further development is required concerning his increased-rating claim for his service-connected lumbosacral spine disability, and as concerning his service-connection claims for folliculitis and a right shoulder disorder, instead of immediately deciding these claims in this decision, the Board instead is remanding them to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

The Veteran's current left shoulder disorder as likely as not is a result of an injury that he sustained during his military service, further evidenced by the fact that he has experienced continuous left shoulder pain, so continuity of symptomatology, since his separation from service. 


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, his left shoulder disorder is due to an injury incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran attributes his current left shoulder disorder to an injury that he sustained during his military service.  He says that he injured this shoulder while lifting weights and completing physical training and that he has continued to experience pain in this shoulder during the many years since.

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

Certain conditions like arthritis are chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed ("noted") during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection.""  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumptive period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  As held in Davidson, section 1154(a) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  See also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence" such as actual treatment records).  The Veteran is competent to report on what he can observe and feel through his senses.  See Layno.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Symptoms, not treatment for them, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  But the ultimate probative value of evidence is determined both by its competency and credibility, and in relation to the other relevant evidence in the file.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See also Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, whereas credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons or bases for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  To this end, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), citing its decision in Madden, recognized that the Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court/CAVC) similarly has declared that, in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing when he/she has testified.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, aff'd per curiam, 78 F.3d 604(Fed. Cir. 1996).  See, too, Macarubbo v. Gober, 10 Vet. App. 388 (1997) (similarly holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The determination as to whether the requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

Turning now to the facts of this particular case, the Board will first consider the current disability requirement since this is the most essential and fundamental requirement of the claim, else there is no valid claim.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating service connection presupposes a current diagnosis of the condition claimed, to at least confirm the Veteran has it, and that, without this threshold minimum level of proof, there can be no valid claim).  Here, the Veteran was afforded a VA joints examination in September 2004, following the submission of his May 2004 claim.  Although the VA examiner diagnosed the Veteran with a left shoulder rotator cuff tear, that diagnosis appeared based only on the Veteran's report of being so diagnosed during an MRI in 2002, which apparently did not find evidence of a rotator cuff tear.  Nonetheless, during his September 2005 VA orthopedic consultation, he was assessed as having mild left shoulder impingement, and a questionable rotator cuff tear, although it was not evident during the clinical examination.  During a November 2006 VA orthopedic consultation, he was noted to have left shoulder joint space narrowing in his most recent X-ray report.  The assessment was rule out left shoulder supraspinatus tear.  A December 2006 MRI report showed a tear of the superior labrum and a possible partial tear of the posterior labrum with minimal degeneration of the anterior labrum.  Subsequent VA treatment records continued to show diagnoses of osteoarthritis of the shoulder region.  So based on this evidence, he has established that he has current left shoulder disability.

Resolution of this appeal of this claim, therefore, turns instead on whether this disability is attributable to his military service - and, in particular, to the injury he alleges to have sustained in service lifting weights and completing physical training.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  

Notably, his service treatment records (STRs) indeed show that he underwent physical therapy beginning in February 2002 for both right and left shoulder pain.  During a March 2002 physical therapy session, he reported that his right shoulder was fine, but that his left shoulder was really painful.  During a March 2002 clinical consultation, he complained of having left shoulder pain and a limited range of motion due to constant pain of about six weeks duration.  He was noted to have mild tenderness in the anterior lateral area.  The assessment was a shoulder strain secondary to lifting weights.  During an April 2002 clinical consultation, he reported injuring his left shoulder three months earlier and to having had difficulty working out with his shoulder injury.  During a May 2002 clinical consultation, he indicated that he was still suffering from shoulder pain after sustaining an injury during physical training in February 2002.  He was assessed as having left shoulder tendonitis versus a muscle strain.  In August 2002, he again reported having chronic left shoulder pain and requested an MRI of this shoulder.  

During a subsequent September 2002 clinical consultation, he again complained of left shoulder pain.  On examination, he was noted to have a click on range-of-motion testing, and positive results on a SLAP test and crank test, while Hawkins, Neer, Jobe, Yergason, and speed testing results were all negative.  The diagnostic impression was distal clavicle osteolysis and a labral tear.  The plan was to schedule him for an MRI.  An October 2002 clinical consultation report reveals that his left shoulder MRI was negative.  Although he was noted to have had some disability in the subscapularis, there was no obvious tear.  The assessment was left distal clavicle osteolysis.  

A copy of the September 2002 MRI report, since obtained and associated with the claims file for consideration, revealed acromioclavicular (AC) joint osteoarthritis with fluid signal in the AC joint, suggesting effusion.  Supraspinatus tendonopathy was also shown.

Subsequently, in November 2003, the Veteran was seen at the Kozmary Center for Pain Management for treatment primarily for low back pain.  He reported however that he also had pain in his left shoulder, and that the pain had been constant since at least November 2002.  He said the pain was worse in the morning, and he described it as heavy, shooting and exhausting.  He indicated he even had to stop playing football and basketball and lifting weights because of this pain.  As well, he indicated the pain interfered with his social life.  

Later, in January 2004, just three months prior to his separation from service, he indicated on a report of medical assessment form that his left shoulder pain had increased in severity since his prior physical examination.  He indicated that he could not life heavy objects because of the pain.  

Based on this evidence in its entirety, the Veteran clearly sustained a left shoulder injury during his active military service.  And, based on his repeated and fairly consistent reports of left shoulder pain during the last two years of his service, which have continued even during the several years since, the Board is well within its province to find that service connection is warranted based on this chronicity.  


While the September 2004 VA examiner did not specifically provide an opinion insofar as whether the Veteran's left shoulder disability was incurred during his service, such opinion is unnecessary when the Veteran can show that he has continued to experience symptoms (primarily chronic pain) from his injury in service, especially given the mention in his treatment records that his current left shoulder disability is related to these continuing symptoms.  See Savage, 10 Vet. App. at 495-97.  

He filed his claim for a left shoulder disability in May 2004, immediately upon his separation from service.  The September 2004 VA examiner noted the subjective complaints of continuing left shoulder pain and that the Veteran had tenderness at the impingement point of this shoulder, as well as slight weakness of external rotation compared to his right shoulder.  Later, the September 2005 VA orthopedic consultation report showed ongoing treatment for his left shoulder within one year of that initial VA examination.  Moreover, the 2006 VA orthopedic consultation cited a then recent X-ray report showing he had left shoulder joint space narrowing, i.e., arthritis.  Since his separation from service, his left shoulder diagnoses have consisted of impingement syndrome, a labral tear, teninosis or teninopathy, and osteoarthritis.  These diagnoses have been consistent with findings during his service, perhaps notably the finding of osteoarthritis of his left shoulder during his September 2002 MRI.

Accordingly, the Board finds that the evidence of record clearly provides an evidentiary showing of a continuity of left shoulder symptomatology since the Veteran's separation from service.  He has repeatedly and credibly reported experiencing ongoing left shoulder pain and his post-service left shoulder diagnoses have, at least in part, been consistent with his noted diagnoses in service.  Thus, clearly he has shown a continuity of symptomatology of left shoulder pain since service and that his recent diagnoses are related to this symptomatology.  See Savage, 10 Vet. App. at 495-97.  Therefore, with resolution of all reasonable doubt in his favor, service connection for his left shoulder disability is warranted under 38 C.F.R. § 3.303(b).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).

And because the Board is granting this claim, there is no need to discuss whether there has been compliance with the notice and duty to assist provisions of the Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).


ORDER

The claim for service connection for a left shoulder disorder is granted.


REMAND

The remaining claims, for higher disability ratings for the lumbosacral spine disability and for service connection for the right shoulder disability and folliculitis of the scalp, must be remanded for further development and consideration.

With respect to this right shoulder claim, the Veteran attributes his claimed right shoulder disability to an injury he sustained during his service apparently while stationed in Korea.  His STRs indeed reveal complaints of right shoulder pain during clinical consultations and physical therapy for right shoulder.

Post-service VA treatment records reveal complaints of right shoulder pain and clinical treatment for his claimed shoulder disability.  Most notably, he underwent a right shoulder subacromial decompression and biceps tendon release surgery in July 2007.  The Board realizes, however, that, to date, he has not been provided a VA compensation examination for an etiology opinion concerning his claim for a right shoulder disability.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court held that in service-connection claims, VA must provide a VA medical examination for a medical nexus opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or a service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

When determining whether a VA examination and medical nexus opinion are required under 38 U.S.C. § 5103A(d)(2), the law requires competent evidence of a disability or persistent or recurrent symptoms of a disability, but does not require competent evidence of a nexus, only that the evidence indicates an association between the disability and service or a service-connected disability.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

There is this evidence in this instance.  Accordingly, the Board is remanding this claim to provide the Veteran the requisite VA compensation examination for the necessary medical nexus opinion.

Moreover, where, as here, the record contains submission of additional lay and medical evidence with respect to this claim since the issuance of the August 2006 SOC, without a waiver of AOJ consideration, remand is also necessary for AOJ review of this evidence and the issuance of a supplemental SOC (SSOC).  38 C.F.R. § 20.1304.

With respect to his service connection claim for folliculitis of the scalp, the Board sees that he was noted to have extensive tinea versicolor folliculitis of the scalp during his January 1995 enlistment examination.  Thus, his claim would appear to be one for aggravation of his pre-existing folliculitis condition.  If, as here, 
a pre-existing disability is noted upon entry into service, the Veteran cannot bring a 

claim for service connection for that disability, only instead a claim for service-connected aggravation of that disability.  In that case, however, 38 U.S.C.A. § 1153 applies and the burden falls on him, not VA, to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

Every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for active service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable (obvious and manifest) evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

This presumption of soundness when entering service attaches when there has been an induction examination during which the disability about which the Veteran later complains was not detected ("noted").  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports,"  38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

If the condition in question was not noted during the enlistment examination, then VA must show by clear and unmistakable evidence both that the condition preexisted service and that it was not aggravated during or by the Veteran' service beyond its natural progression.  See VAOPGCPREC 3-2003 (July 16, 2003); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

If again, on the other hand, a pre-existing condition is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but he may bring a claim for service-connected aggravation of that disability.  In that case, however, the burden falls on him, not VA, to establish aggravation.  Wagner, 370 F.3d at 1096; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

The government may show a lack of aggravation by establishing that there was no increase in disability during active service or that any increase in disability was due to the natural progression of the pre-existing condition.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

Independent medical evidence usually is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service", unless the underlying condition, itself, as contrasted with mere symptoms, has worsened.  Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the Court held that the presumption of aggravation does not attach even where the pre-existing disability has been medically or surgically treated during service and the usual effects of treatment have ameliorated disability so that it is no more disabling than it was at entry into service.  The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991).

The Veteran's STRs reveal that he frequently received treatment for his folliculitis during his active service.  He also has been shown to have undergone still further treatment after his separation from service, so the condition clearly was not resolved as a result of his treatment in service.  Moreover, given that he underwent frequent treatment for this condition, it is also unclear whether his folliculitis underwent an increase in severity during his service.  He contended in a February 2006 statement that, at the time of his entry into service, he only had a small patch of folliculits on the centre of his scalp, about one-inch square in size, but that as a result of being frequently required to wear Kevlar helmets and hats, and maintaining short haircuts during his service, his folliculitis spread and resulted in bleeding of his scalp.  Accordingly, the Board finds that this claim also must be remanded to obtain a medical opinion regarding whether his folliculitis underwent an increase in severity during his service and to obtain an opinion with respect to whether any increase in disability was due to the natural progression of the condition.  See McLendon, 20 Vet. App. 79; see also 38 C.F.R. § 3.306.

He has additionally reported receiving private dermatological treatment for his folliculitis during a VA consultation in November 2004.  Records of this treatment, however, do not appear to have been requested on his behalf.  Thus, on remand, the RO/AMC also should attempt to obtain these additional treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Finally, with respect to his claim for increased ratings for his service-connected lumbosacral spine disability, the Board sees that he was last examined for this disability in January 2010, so nearly 3 years ago.  He since, however, underwent an additional surgical procedure on his spine in April 2010.  Indeed, he underwent two surgical procedures between September 2009 and April 2010, so within a one year period.  Accordingly, it appears that the January 2010 VA examination's findings are not based on consideration of the entire history of this disability, and most especially his current condition since his most recent spinal surgery.  In light of this, he needs to be reexamined to reassess the severity of his lumbosacral spine disability.  When, as here, the evidence suggests that a claimant's service-connected disability has worsened since the last examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a 

contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).  See, as well, VAOPGCPREC 11-95 (April 7, 1995); and Green v. Derwinski, 1 Vet. App. 121 (1991).  

Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Send the Veteran a VA Form 21-4142, Authorization and Consent to Release Information to VA, and with his consent obtain his treatment records from his private dermatologist that treated his folliculitis, and any available records from any other identified private healthcare providers that have treated his claimed disabilities at issue in this appeal.  Since these records are not in the custody of a Federal department or agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1).  The Veteran must be appropriately notified if unable to obtain these additional records.  38 C.F.R. § 3.159 (e).

2.  Upon receipt of all additional records, schedule a VA orthopedic compensation examination to reassess the severity of the Veteran's lumbosacral spine disability and to determine the nature and etiology of his claimed right shoulder disability.

The claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent history of these disabilities.  

All necessary diagnostic testing and evaluation should be performed.

A)  Spine Examination: 

Concerning his service-connected spine disability, all impairments of the Veteran's lumbosacral spine should be noted.  In particular, the examiner must specify range of motion of the low back in degrees of arc on forward flexion, backward extension, left and right lateral flexion (side bending), and left and right rotation (twisting), also comparing this motion to what VA considers normal range of motion in each of these directions.  See 38 C.F.R. § 4.71a, Plate V.

If the Veteran demonstrates limitation of motion, the examiner should comment on the extent, if any, that pain, supported by adequate pathology and evidenced by the visible behavior of the Veteran, results in functional loss, including any additional limitation of motion.  The examiner therefore needs to specify at what point in the Veteran's range of motion pain sets in.

The examiner should also comment on whether and to what extent there is incoordination, weakened movement, and premature or excess fatigability on use, including expressing an opinion concerning whether there would be additional limits on functional ability on repeated or prolonged use of the low back or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, must provide an assessment of the functional impairment on repeated use or during flare-ups.  

Such discussion regarding additional limits on functional ability should specifically include a description of whether there is likely to be additional range of motion loss due to:  (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  If feasible, the examiner should try and quantify the amount of this additional impairment, such as by specifying the additional restriction in motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995); 38 C.F.R. §§ 4.40, 4.45, and 4.59.

As well, the examiner should indicate whether there is ankylosis of this segment of the Veteran's spine, whether favorable or unfavorable.

Also, if possible, the examiner should indicate whether the Veteran has had incapacitating episodes* due to any related intervertebral disc syndrome (IVDS), during the last 12 months and, if so, the number of episodes and the duration of them.  *An incapacitating episode is a period of acute signs and symptoms due to the IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should also assess the severity of any associated neurological manifestations, including any bowel or bladder dysfunction or radiculopathy or sciatic neuropathy affecting the lower extremities.  If, as an example, it is determined the Veteran has radiculopathy or sciatic neuropathy affecting his lower extremities, if also determined to be associated with or a result of his service-connected disability, then the examiner must also describe the impairment of the affected nerve in terms of whether there is complete versus incomplete paralysis and, if incomplete, whether the impairment is mild, moderate, moderately severe, or severe.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

B)  Right Shoulder Examination:

The VA examiner should diagnose and describe all right shoulder disabilities found to be present, to include any postoperative residuals of the Veteran's right shoulder surgery in July 2007.  

The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's right shoulder disability that was surgically repaired during the pendency of this appeal, or any other diagnosed right shoulder disability, is related or attributable to his military service, including his noted complaints of and treatment for right shoulder pain in his STRs.

In providing these opinions, it is essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

3.  Also schedule a VA dermatological compensation examination to determine the nature and etiology of the Veteran's claimed folliculitis of the scalp.  

The claims file, including a complete copy of this REMAND, must be made available to and reviewed by the examiner for the pertinent medical and other history.

All necessary diagnostic testing and evaluation should be performed.  


The examiner should diagnose and describe the Veteran's folliculitis condition of the scalp, to include any residual disability following surgery performed in January 2006.

The examiner is asked to determine the likelihood (very likely, as likely as not, or unlikely) the Veteran's folliculitis condition, which was surgically treated during the pendency of this appeal, underwent an increase in severity during his period of active service.  

If so, the examiner is asked to determine if such increase in severity was due to aggravation (i.e., a permanent worsening of the underlying disease as distinguished from a mere temporary or intermittent flare-up of symptoms) of the condition during or by the Veteran's military service, or whether such increase in severity was instead due to the natural progression of the condition.  

It is essential the examiner discuss the underlying medical rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

4.  Ensure the VA examiners' opinions are responsive to the directives of this remand.  If they are not, then take corrective action.  38 C.F.R. § 4.2; see also Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand, and that the Board itself commits error as a matter of law in failing to ensure this compliance).


5.  Then readjudicate these remaining service connection and increased rating claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, provide him and his representative an SSOC and give them time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


